Smith, Justice,
dissenting.
I would grant the motion for reconsideration of appellant’s petition for certiorari. In my view the circumstances of this case, particularly the use of the so-called “drug courier profile,” do not demonstrate reasonable suspicion to stop appellant or probable cause to search appellant and his suitcase as required by the Fourth Amendment. See my dissent in Bothwell v. State, 250 Ga. 573 (300 SE2d 126) (1983), motion for rehearing denied Feb. 22, 1983. Therefore the search was unauthorized and appellant’s motion to suppress evidence seized by the DEA agent should have been granted.